Title: From Alexander Hamilton to William C. Rogers, 4 October 1799
From: Hamilton, Alexander
To: Rogers, William C.


          
            Sir,
            N. York Oct. 4th. 1799.
          
          In a letter which I have just received from Mr. Swan the P. Mr. Genl. you are spoken of as a person who would Officiate as recommended as qualified to act for the Office of pay master for to the Cavalry. and from the character he gives of you I should be well pleased in the appointment.
          The regular established mode of a appointment is in the beginning for by a previous nomination by the Officers of the Regiment to select a person from among them to perform the duties and the ap choice submitted to the commanding Genl. for his Sanction. and the subsequent confirmation of the Executive. But this mode being impracticable from the peculiar si in the present dispersed situation Situation of the Officers, you will please it is my wish that it may be agreeable to you to officiate, provisionally as such until an definitive appointmt shall can be made in the usual way. I mean time I shall consider you entitled to all the emoluments accrueing to a regular In the mean time you will be allowed the additional compensation annexed to the station of Regimental Pay master—
          With consideration &c
          Lt. Wm. C. Rogers
        